Name: Commission Regulation (EEC) No 1836/78 of 27 July 1978 concerning the determination of the origin of ball, roller or needle roller bearings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 210/491 . 8 . 78 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1836/78 of 27 July 1978 concerning the determination of the origin of ball , roller or needle roller bear ­ ings change conferring on the resulting product its own properties and a composition of its own which it did not possess before that process or operation ; Whereas the process of heat treatment to which the inner and outer rings in their unhardened state are subjected results in a product which has its own prop ­ erties and a composition of its own which it did not previously possess ; whereas nevertheless having regard to the manufacturing process as a whole which results in the production of rolling bearings the process of heat treatment cannot be regarded as being substantial ; Whereas in the case of rolling bearings, the processes or operations which may together be considered as the last substantial process or operation and which result in the manufacture of a new product or repre ­ sent an important stage of manufacture, consist of the heat treatment of the rings, their grinding and polishing and the assembly of the rolling bearings ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('), and in particular Article 14 thereof, Whereas Article 5 thereof provides that a product in the production of which two or more countries were concerned shall be regarded as originating in the country in which the last substantial process or opera ­ tion that is economically justified was performed, having been carried out in an undertaking equipped for the purpose , and resulting in the manufacture of a new product or representing an important stage of manufacture ; Whereas a ball , roller or needle roller bearing, here ­ inafter referred to as ' rolling bearings', consists essen ­ tially of an outer ring, an inner ring, balls or rollers or needle rollers and cages ; whereas the processes or operations which result in the manufacture of balls or rollers or needle rollers and cages are of minor impor ­ tance compared with the manufacture of the inner and outer rings and may be disregarded for the purposes of defining the origin of rolling bearings ; Whereas neither the assembly of a rolling bearing from its constituent parts nor the grinding and polishing of the inner and outer rings of such bear ­ ings can be considered as a substantial process or oper ­ ation or can bring about a significant qualitative HAS ADOPTED THIS REGULATION : Article 1 The products described in column 2 of the following table originate in the country in which the operations referred to in column 3 took place or in the Commu ­ nity if they took place there : Products obtained Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 1 2 3 ex 84.62 Ball , roller or needle roller bearings assembled (') Assembly preceded by heat treatment, grinding and polishing of the inner and outer rings (') The term 'assembled includes partially assembled but excludes parts in their unassembled state . (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 1 . No L 210/50 1 . 8 . 78Official Journal of the European Communities Article 2 This Regulation shall enter into force on the 45th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1978 . For the Commission Ã tienne DAVIGNON Member of the Commission